DILLON, Judge,
concurring in part and dissenting in part.
I concur with Section in of the majority’s opinion affirming the Commission’s order with respect to the issues raised in the cross-appeal filed by General Casualty Insurance Company (“General Casualty”). However, I respectfully dissent from Section II with respect to the appeal filed by the Sheet Metal Contractors Self-Insurance Fund (the “Fund”) to the extent the majority holds that General Casualty is not obligated under its policy to provide coverage to its insured, T.R. Driscoll, Inc. (the “Employer”), for benefits that Plaintiffs may be awarded that would otherwise have been required to be paid under Virginia workers’ compensation law had Plaintiffs sought said benefits in Virginia.
I. Background
In this action, Plaintiffs are seeking workers’ compensation benefits under North Carolina law arising from injuries that occurred while they were working on a job in Virginia. At the time of the accident, the Employer, which is based in North Carolina, was covered for workers’ compensation claims under two separate insurance contracts, one provided by the Fund and the other by General Casualty.
In its order, the Commission determined that the Fund was solely liable to provide the Employer coverage for any benefits that the Commission may award Plaintiffs arising from the Virginia accident; and, therefore, dismissed General Casualty as a party to the proceeding. *156The majority affirmed the Commission’s order, holding that “[t]he Commission did not err in concluding that the General Casualty policy affords no coverage for Plaintiffs’ claims filed in North Carolina.” The issues encompassed in the Commission’s order were, however, limited to “the establishment of jurisdiction and carrier liability1^]” In other words, the Commission has yet to determine the exact nature and amount of benefits that Plaintiffs will ultimately be awarded in the North Carolina proceeding.
I believe General Casualty’s insurance contract provides coverage to the Employer for workers’ compensation benefits that would be due under Virginia law for an accident occurring in Virginia, even if those benefits are ultimately sought and awarded under the laws of another state. Therefore, since it is unknown at this stage of the proceeding whether Plaintiffs will seek any benefits that would have been due under Virginia law had Plaintiffs sought those benefits in a Virginia proceeding, I believe the Commission was premature in concluding that the Fund is solely liable, to the exclusion of General Casualty, to provide coverage to the Employer for all the benefits that the Commission may award the Plaintiffs.
II. Analysis
The Fund’s contract provides coverage, inter alia, for benefits the Employer is “ordered to pay by the governing authorities of [North Carolina,]” but excludes from coverage, those “operations conducted at or from any workplace if [the Employer] has separate insurance for such operations.” The Fund, here, argues that the Employer “has separate insurance” - provided by General Casualty - to provide benefits arising from the Plaintiffs’ Virginia accident.
The provision at issue in the General Casualty policy provides that General Casualty will pay benefits as “required of [the Employer] by the workers compensation law [of Virginia].” General Casualty argues that this provision limits its exposure to pay benefits arising from claims actually filed in Virginia, and otherwise does not extend to any benefits *157awarded in an action filed in another state, even where the accident occurs in Virginia and Virginia law would require benefits to be paid.
The Fund, on the other hand, argues that this provision is merely a “choice of law” provision; and, accordingly, General Casualty’s obligation to provide the Employer coverage as required under Virginia workers’ compensation law is not obviated simply because Plaintiffs chose to file for benefits for the Virginia accident in a state other than Virginia.
Neither party has cited a North Carolina case that is on point regarding the proper interpretation of the language in General Casualty’s coverage provision. Rather, the parties cite cases from other jurisdictions in their briefs which illustrate the difference injudicial opinion throughout the United States regarding this issue. An Illinois appellate court has explained this difference as follows:
[This coverage question has] produced two divergent lines of decisions. One line of cases agrees with [the employer] that alleged territorial limitation provisions are in fact choice of law provisions, not limiting coverage based on where the employee chooses to file his claim, but only to restrict benefit eligibility and to set indemnification limits based on the state law specified in the policy. This line of cases includes Smith & Chambers Salvage v. Insurance Management Corp., 808 F. Supp. 1492 (E.D. Wash. 1992); Sieman v. Postorino Sandblasting & Painting Co., 111 Mich. App. 710, 314 N.W.2d 736 (1981); American Mutual Insurance Co. v. Duvall, 117 N.H. 221, 372 A.2d 263 (1977); Toebe v. Employers Mutual of Wausau, 114 N.J. Super. 39, 274 A.2d 820 (App. Div. 1971); Kacur v. Employers Mutual Casualty Co., 253 Md. 500, 254 A.2d 156 (1969); and Weinberg v. State Workmen’s Insurance Fund, 368 Pa. 76, 81 A.2d 906 (1951). The other line of cases agrees with [the insurer] that, for there to be coverage, the claim must actually be filed in the state whose law is made to apply in defining the term “worker’s compensation law.” This line of cases includes Travelers Insurance Co. v. Industrial Accident Comm’n, 240 Cal. App. 2d 804, 809-10, 50 Cal.Rptr. 114, 118-119 (1966); Lumber Transport, Inc. v. International Indemnity Co., 203 Ga. App. 588, 590, 417 S.E.2d 365, 366-67 (1992); Foster Wheeler Corp. v. Bennett, 1960 OK 186, 354 P.2d 764, 768 (Okla. 1960); Consolidated Underwriters v. King, 160 Tex. 18, 20, 325 S.W.2d 127, 129, 2 Tex. Sup. Ct. J. 338 (1959); Rood *158v. Nelson, 14 Misc. 2d 859, 860-861, 178 N.Y.S.2d 969, 971 (1958); Jones v. Henessy, 232 La. 786, 793, 95 So.2d 312, 314 (1957); Mandle v. Kelly, 229 Miss. 327, 345, 90 So.2d 645; 649-50 (1956); and Miller Brothers Construction Co. v. Maryland Casualty Co., 113 Conn. 504, 519-20, 155 A. 709, 714,-15 (1931).
Szarek, Inc. v. Maryland Cas. Co., 357 Ill. App. 3d 584, 588, 829 N.E.2d 871, 875 (2005) (construing the policy language at issue as a “choice of law” provision).
Our Supreme Court has held “[a] difference of judicial opinion regarding proper construction of policy language is some evidence” that the policy language is ambiguous. Brown v. Lumbermens Mut. Cas. Co., 326 N.C. 387, 392, 390 S.E.2d 150, 153 (1990) (citations omitted). I believe the language in General Casualty’s policy is ambiguous on the issue; and, accordingly, I would hold that the General Casualty policy does provide coverage for the claims sought in North Carolina by Plaintiffs to the extent that the benefits would be required under Virginia workers’ compensation law. See W&J Rives, Inc. v. Kemper Ins. Group, 92 N.C. App. 313, 316, 374 S.E.2d 430, 433 (1988), disc. review denied, 324 N.C. 342, 378 S.E.2d 809 (1989) (holding that “an insurance contract should be construed as a reasonable person in the position of the insured would have understood it [and that if] the language used in the policy is reasonably susceptible to different constructions, it must be given the construction most favorable to the insured”). I believe that the word “require” in the coverage provision could reasonably be construed to allow for either interpretation asserted by the two lines of cases described in Szarek, supra. I believe it is reasonable for the Employer to have assumed that the language in the General Casualty policy would provide coverage for accidents occurring in Virginia, to the extent that the listed state would require the insured to pay benefits, and that General Casualty could not avoid providing this coverage simply because Plaintiffs chose to file for benefits in another state that may also have jurisdiction.
If the interpretation propounded by General Casualty is adopted, then it is conceivable that a North Carolina employer who had policy with this provision - but providing coverage for benefits required under North Carolina law - would be afforded no coverage under its policy for an accident occurring in North Carolina where the employee chose to file for benefits in another state that might also have jurisdiction. For instance, another state may assert jurisdiction because the injured employee originally accepted the employer’s offer of employment while in the that state. See Murray v. Ahlstrom Indus. Holdings, Inc., *159131 N.C. App. 294, 506 S.E.2d 724 (1998) (holding that North Carolina has jurisdiction over a claim arising from an accident in Mississippi because the original offer of employment was accepted over the telephone while the employee was in North Carolina).
General Casualty, which drafted the policy language, could have included language to clearly state that it was providing coverage only for claims “filed” in Virginia or, alternatively, for benefits that the Employer would be ordered to pay “by the regulating body” in Virginia. Indeed, the Fund’s policy contains very specific language indicating that it would provide coverage to the Employer only as ordered “by the governing authorities of [North Carolina].” However, General Casualty chose not to include such language in its policy. Therefore, because I believe that the coverage language is ambiguous, I would construe this ambiguity against the insurer, General Casualty, and hold that the policy provides coverage for the claims filed in North Carolina to the extent that Virginia workers’ compensation law would require General Casualty to provide benefits.

. The interpretation of insurance contract language is, generally, determined by a trial court. However, our Supreme Court has held that the Commission is authorized, pursuant to N.C. Gen. Stat. § 97-91, to hear ‘“all questions arising under’ the Compensation Act [which include] . . . the right and duty to hear and determine questions of fact and law respecting the existence of insurance coverage and liability of the insurance carrier.” Greene v. Spivey, 236 N.C. 435, 445, 73 S.E.2d 488, 495-96 (1952); see also Smith v. First Choice Servs., 158 N.C. App. 244, 248, 580 S.E.2d 743, 747, disc. review denied, 357 N.C. 461, 586 S.E.2d 99 (2003).